         Case 1:21-mj-00161-ZMF Document 1-1 Filed 01/25/21 Page 1 of 6




                                   STATEMENT OF FACTS

        Your affiant, Thomas Harris, is a Special Agent with the Federal Bureau of Investigation.
Among my duties, I have been tasked with investigating criminal activity in and around the U.S.
Capitol grounds that occurred on January 6, 2021. As a Special Agent, I am authorized by law or
by a Government agency to engage in or supervise the prevention, detention, investigation, or
prosecution of violations of Federal criminal laws. The U.S. Capitol is secured 24 hours a day by
U.S. Capitol Police. Restrictions around the U.S. Capitol include permanent and temporary
security barriers and posts manned by U.S. Capitol Police. Only authorized people with
appropriate identification were allowed access inside the U.S. Capitol. On January 6, 2021, the
exterior plaza of the U.S. Capitol was also closed to members of the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.
         Case 1:21-mj-00161-ZMF Document 1-1 Filed 01/25/21 Page 2 of 6




        On or about January 12, 2021, a police chief in North Castle Township, New York, called
the New York Operations Center (NYOC) of the Federal Bureau of Investigation (FBI) stating that
he had information related to the Capitol Building breach and riot. The police chief informed the
FBI that the Superintendent of Byram Hills High School in Armonk, NY, and multiple individuals
of the community near Byram Hills High School, had determined that an individual at the riot was
wearing a Byram Hills jacket. This determination was based upon photographs and videos of an
individual appearing at the entrance to the Capitol Building. However, the Superintendent did not
know who the specific individual was. One of those photographs, which was shown on CNN, is
reproduced below as Figure 1.




                                             Figure 1

        Later that day, the police chief called the FBI again and stated the individual was believed
to be BRIAN GUNDERSEN. The police chief further stated that GUNDERSEN was known to
local law enforcement. Open source research revealed GUNDERSEN played varsity football for
Byram Hills High School. One photograph showed GUNDERSEN and three other teammates.
GUNDERSEN wore number “70.” That photograph is produced below as Figure 2. The individual
appearing to enter the Capitol Building in Figure 1 is wearing an apparent Byram Hills varsity
jacket with a two digit number, ending in “0” on the left sleeve.




                                             Figure 2
         Case 1:21-mj-00161-ZMF Document 1-1 Filed 01/25/21 Page 3 of 6




        On January 18, 2021, FBI personnel requested a Digital Media review on Brian
GUNDERSEN. That review includes a search through the database that the FBI maintains on the
many tips that the FBI has received from the public about the riots at the U.S. Capitol on January
6, 2021. That search returned a number of tips related to GUNDERSEN. The tips included pictures
of GUNDERSEN wearing a jacket, on multiple occasions, that appears to be the same jacket worn
by the individual in Figure 1. Those images are reproduced below as Figures 3-5.




               Figure 3           Figure 4            Figure 5

         On or about January 12, 2021, an online tip to the FBI stated that the tipster had seen, on
CNN, a man wearing a Byram Hills High School varsity jacket storming the U.S. Capitol. The
tipster stated that the Facebook page for that individual and/or his brother is under the name “Brian
Kristopher.” Legal process was later served on Facebook. The results of that process confirmed
that the username associated with the “Brian Kristopher” account was “brian.gundersen.3.”

        On or about January 13, 2021, a tip was submitted online regarding Brian GUNDERSEN,
including images from GUNDERSEN's Facebook profile. According to the tip, a group of Byram
Hills alumnae, based on their knowledge of GUNDERSEN and his views, believed that the man
wearing the Byram Hills lettermen jacket was BRIAN GUNDERSEN.

       On or about January 19, 2021, the FBI obtained another photo of the individual with the
Byram Hills jacket walking toward an entrance to the Capitol on January 6, 2021. That photograph
is produced below as Figure 6. The individual is circled for ease of reference. The individual is
wearing the same hat and appears to be wearing the same jacket as in Figure 1.
         Case 1:21-mj-00161-ZMF Document 1-1 Filed 01/25/21 Page 4 of 6




                                             Figure 6

       On or about January 19, 2021, FBI Special Agents interviewed a witness (“W-1”) with a
close personal relationship with GUNDERSEN. W-1 advised that GUNDERSEN was an avid
supporter of former President Trump and a follower of commentator Nick Fuentes. W-1 told agents
that on the evening of January 5, 2021, W-1 and GUNDERSEN departed Pennsylvania for
Washington D.C. to attend a January 6, 2021 rally for President Trump. GUNDERSEN and W-1
became separated on the morning of January 6, 2021, due to logistical issues. W-1 was in
Washington, D.C. on January 6, 2021, and IT understood that GUNDERSEN was in the city as
well.

        Later on January 6, 2021, W-1 received a phone call from another witness (“W-2”), who
also has a close personal relationship with GUNDERSEN. W-2 stated that GUNDERSEN had told
W-2 that GUNDERSEN was in the Capitol Building. W-1 met with GUNDERSEN that night to
depart Washington, D.C. GUNDERSEN told W-1 that, during the day, he had been in a large
group by the Capitol Building steps. That group was disarming police officers of their riot shields.
GUNDERSEN told W-1 that when everyone else stormed into the Capitol Building,
GUNDERSEN followed everyone inside. According to W-1, GUNDERSEN said that he walked
around the halls but was never violent while inside the Capitol.

        W-1 identified GUNDERSEN as the individual wearing the Byram Hill varsity jacket in
Figure 1, above. IT showed the jacket to agents and confirmed that GUNDERSEN was wearing
the jacket on January 6, 2021. A photograph of that jacket is produced below as Figure 7.
         Case 1:21-mj-00161-ZMF Document 1-1 Filed 01/25/21 Page 5 of 6




                                             Figure 7

       On or around January 19, 2021, W-2 was interviewed by FBI agents. W-2 was shown
Figure 1, above. W-2 confirmed that the individual was GUNDERSEN.

        On or around January 19, 2021, GUNDERSEN was interviewed by FBI agents.
GUNDERSEN admitted going to the rally in support of Donald Trump on January 6, 2021, in
Washington D.C. At first, GUNDERSEN claimed to not have gone into the U.S. Capitol Building.
He admitted, however, that the person wearing the Byram Hill varsity jacket in Figure 1, above,
was him. During this interview, GUNDERSEN consented to a search of his phone. During a
subsequent interview later that day, GUNDERSEN admitted going into the U.S. Capitol Building
on January 6, 2021. He stated he was pushed into the building by the crowd. GUNDERSEN stated
that he remained in the U.S. Capitol Building for about ten minutes.

        The FBI conducted an analysis of GUNDERSEN’s phone. GPS data on that phone
reflected that the phone was in Washington, D.C. on the morning of January 6, 2021. In addition,
messages on the phone reflected that GUNDERSEN had written to others, on January 5, 2021, that
he and others “might be able to bum rush the [W]hite [H]ouse and take it over” and that he was
going to go to “an event” at the Capitol “in 2 days that’s going to have millions of people to
protest[] the results of our election.”

       Another message on January 7, 2021 shared a picture of members of Congress taking cover
during the attack on the U.S. Capitol. GUNDERSEN wrote, “Look at these scared little bitches.”
A message on January 8, 2021 read, “We all stormed the us capital [sic] and tried to take over the
government,” followed by, “We failed but f--- it.” A message on January 13, 2021 showed the
         Case 1:21-mj-00161-ZMF Document 1-1 Filed 01/25/21 Page 6 of 6




same photograph as Figure 1, above, with the individual in the Byram Hill varsity jacket circled.
GUNDERSEN wrote as a caption, “They might have found me.”

       In addition, the phone contained a message from “Brian Kristopher” (believed to be the
Facebook account name of GUNDERSEN) that was written on January 6, 2021. “Brian
Kristopher” stated that he was in the Capitol that day. The phone reflects that GUNDERSEN also
conducted a Google search that night for “pelosi’s office.”

         Based on the foregoing, your affiant submits that there is probable cause to believe that
BRIAN GUNDERSEN violated 18 U.S.C. § 1752(a), which makes it a crime to (1) knowingly
enter or remain in any restricted building or grounds without lawful authority to do; and (2)
knowingly, and with intent to impede or disrupt the orderly conduct of Government business or
official functions, engage in disorderly or disruptive conduct in, or within such proximity to, any
restricted building or grounds when, or so that, such conduct, in fact, impedes or disrupts the
orderly conduct of Government business or official functions; or attempts or conspires to do so.
For purposes of Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off,
or otherwise restricted area of a building or grounds where the President or other person protected
by the Secret Service, including the Vice President, is or will be temporarily visiting; or any
building or grounds so restricted in conjunction with an event designated as a special event of
national significance.

        Your affiant submits there is also probable cause to believe that BRIAN GUNDERSEN
violated 40 U.S.C. § 5104(e)(2), which makes it a crime to willfully and knowingly (D) utter loud,
threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place in the
Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly
conduct of a session of Congress or either House of Congress, or the orderly conduct in that
building of a hearing before, or any deliberations of, a committee of Congress or either House of
Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.




                                                      _________________________________
                                                      THOMAS HARRIS
                                                      Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 25th day of January 2021.
                                                                             2021.01.25
                                                                             15:25:16 -05'00'
                                                      ___________________________________
                                                      ZIA M. FARUQUI
                                                      U.S. MAGISTRATE JUDGE
